     Case
      Case1:18-cv-07551-LAP
           1:18-cv-07551-LAP Document
                              Document14-1
                                       17 Filed
                                           Filed07/16/20
                                                 07/15/20 Page
                                                           Page12ofof23




Mark Bradford (MB 6002)
MARK BRADFORD, PC
299 12th Street
Brooklyn, New York 11215-4903
Telephone: (347) 413-3287
Facsimile: (347) 402-8120
mb@markbradfordpc.com

Cara R. Burns (CB 1071)
HICKS, MIMS, KAPLAN & BURNS
28202 Cabot Road, Suite 300
Laguna Niguel, California 92677
Telephone: (310) 314-1721
Facsimile: (310) 314-1725
cburns@hmkblawyers.com

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
___________________________________x

LIVE NATION MERCHANDISE, INC.,                       ACTION NO. 1:18-cv-7551 LAP

               Plaintiff,                            [PROPOSED]
                                                     xxxxxxxxxxxxxxx ORDER
v.                                                   FOR RELEASE OF CASH
                                                     BOND AND DISPOSITION OF
JOHN DOES 1-100, JANE DOES 1-100,                    SEIZED GOODS
AND XYZ COMPANY,

            Defendants.
_______________________________________ x


       Plaintiff having dismissed the above entitled action without prejudice pursuant to

Federal Rules of Civil Procedure, Rule 41 (a), and no defendants having appeared by

answer or otherwise, and good cause appearing,

       IT IS HEREBY

       ORDERED, that the Cash Bond posted by Plaintiff’s counsel in the amount of

Five Thousand Dollars ($5,000) along with any accrued interest, less any fees, shall be and




                                            1
     Case
      Case1:18-cv-07551-LAP
           1:18-cv-07551-LAP Document
                              Document14-1
                                       17 Filed
                                           Filed07/16/20
                                                 07/15/20 Page
                                                           Page23ofof23




hereby is released, and shall be returned to counsel for the Plaintiff as set forth below, and

it is further

        ORDERED, that the Clerk of the Court shall send the released Cash Bond to

Plaintiff’s counsel in the form of a check made payable as follows: Cara R. Burns, Hicks,

Mims, Kaplan & Burns, 28202 Cabot Road, Ste 300, Laguna Niguel, California 92677:

and it is further

        ORDERED, that Plaintiff is authorized to destroy or otherwise dispose of all

previously seized infringing merchandise.

        IT IS SO ORDERED.

          July 16
Dated: ____________, 2020              ________________________________
                                       THE HONORABLE LORETTA A. PRESKA
     4:33 __.
At: _____  p m.                        UNITED STATES DISTRICT JUDGE

Respectfully submitted,
By: /s/ Mark. Bradford
Mark Bradford (MB 6002)
MARK BRADFORD, PC
299 12th Street
Brooklyn, NY 11215-4903
Tel: (347) 413-3287; Fax: (347) 402-8120
mb@markbradfordpc.com

Cara R. Burns (CB 1071)
HICKS, MIMS, KAPLAN & BURNS
28202 Cabot Road, Suite 300
Laguna Niguel, CA 92677
Tel: (310) 314-1721/ Fax: (310) 314-1725
cburns@hmkblawyers.com

Attorneys for Plaintiff




                                              2
